DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
 This patent application claims priority to International Application No. PCT/US2019/056762 filed on Oct. 17, 2019, which claims priority to U.S. provisional patent application No. 62/748,222 filed Oct. 19, 2018.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Li et al. (“BGP FlowSpec Extensions for Routing Policy Distribution (RPD) draft-li-idr-flowspec-rpd-02”, June 17, 2016) (Li et al was cited in the 8/6/21 IDS).  
As to claim 1, Li teaches a method for extending Border Gateway Protocol (BGP) to change multiple route attributes of a route at a time, the method comprising receiving a BGP wide community container, the BGP wide community container comprising: an indication that multiple route attributes can be changed at a time (sections 5.3, 5.3.1, 5.3.2.1 - especially pages 15, 16; page 18; section 6.1 ), one or more route conditions (section 5.2; page 15, 16- especially points 3-5), and actions to perform on the multiple route attributes when the one or more route conditions are met (section 5.2; page 15, 16 - especially points 3-5); determining whether the one or more route conditions of the route are satisfied (section 5.2; page 15, 16 - especially points 3-5); and performing the actions specified in the BGP wide community container on the multiple route attributes when the one or more route conditions are satisfied (section 5.2; page 15, 16 -especially points 3-5).  
As to claim 2, Li teaches wherein the indication is a wide community type value that corresponds to a change attributes action (section 5.2.2).  
As to claim 3, Li teaches wherein the one or more route conditions are specified in at least one of the following wide-community-Atoms: a BGP Internet Protocol version 4 (IPv4) Session wide-community-Atom, a BGP Internet Protocol version 6 (IPv6) Session wide-community-Atom, an IPv4 Prefix Range wide-community-Atom, an IPv6 Prefix Range wide-community-Atom, and an Autonomous System (AS) Path wide-community-Atom (section 5.3.1.).  
As to claim 4, Li teaches wherein the actions to perform on the multiple route attributes are specified in at least one of the following wide-community-Atoms: a Communities wide-community-Atom, an Add AS-Path wide-community-Atom, a Change Multi-Exit Discriminator (MED) wide-community-Atom, and a Deny wide-community-Atom (section 5.2.2.).    
As to claim 5, Li teaches wherein the BGP IPv4 Session wide-community-Atom comprises a Type field, Length field, Local IPv4 Address field, and Remote IPv4 Address field (section 5.3.1. “IPv4”).  

As to claim 6, Li teaches wherein the BGP IPv6 Session wide-community-Atom comprises a Type field, Length field, Local IPv6 Address field, and Remote IPv6 Address field  (section 5.3.1. “IPv6”).  

As to claim 7, Li teaches wherein the IPv4 Prefix Range wide-community-Atom comprises a Type field, Length field, Flags field, and a number of triples consisting of <IPv4 Address field, MaskLen field, LeMaskLen field>  (section 5.3.1. “IPv4”).  

As to claim 8, Li teaches wherein the IPv4 Prefix Range wide-community-Atom comprises a Type field, Length field, Flags field, and a number of triples consisting of <MaskLen field, LeMaskLen field, IPv4 Prefix field>  (section 5.3.1. “IPv4”).  

As to claim 9, Li teaches wherein the IPv6 Prefix Range wide-community-Atom comprises a Type field, Length field, Flags field, and a number of triples consisting of <IPv6 Address field, MaskLen field, LeMaskLen field> (section 5.3.1. “IPv6”).  

As to claim 10, Li teaches wherein the IPv6 Prefix Range wide-community-Atom comprises a Type field, Length field, Flags field, and a number of triples consisting of <MaskLen field, LeMaskLen field, IPv6 Prefix field>  (section 5.3.1. “IPv6”).  
As to claim 11, Li teaches wherein the AS Path wide-community-Atom comprises a Type field, Length field, Flags field, and a sequence of AS numbers fields (fig. 9).  

As to claim 12, Li teaches wherein the Communities wide-community-Atom comprises a Type field, Length field, Flags field, and a list of Community Value fields that represent a list of actions (fig. 9 and section 5.2.2).    

As to claim 13, Li teaches wherein the Add AS-Path wide-community-Atom comprises a Type field, Length field, an operation (OP) field, and a sequence of AS fields   (fig. 9 and section 5.2.2).    

As to claim 14, Li teaches wherein the Change MED wide-community-Atom comprises a Type field, Length field, operation (OP) field, and a Value field (section 6.1).  

As to claim 15, Li teaches wherein the Deny wide-community-Atom comprises a Type field and Length field (section 5.2.1).  

As to claim 16, Li further teaches a network node, comprising: a memory storing instructions; a processor coupled to the memory, the processor configured to execute the instructions (section 5.2.3.1, “IGW routers”). Therefore, the limitations of claim 16 are substantially similar to claim 1. Please refer to claim 1 above.

As to claims 17-19, the claims are substantially similar to claims 2-4, respectively. Please refer to each respective claim above.

As to claim 20, Li teaches a method for extending Border Gateway Protocol (BGP) to change multiple route attributes, the method comprising: 
providing, in a BGP wide community container, an indication that multiple route attributes can be changed at a time (sections 5.3, 5.3.1, 5.3.2.1 -especially pages 15, 16; page 18; section 6.1 ); 
providing, in the BGP wide community container, one or more route conditions (section 5.2; page 15, 16 - especially points 3-5);
 providing, in the BGP wide community container, actions to perform on the multiple route attributes when the one or more route conditions are satisfied (section 5.2; page 15, 16 - especially points 3-5); and transmitting the BGP wide community container to a neighboring BGP router (page 15, 16).  
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
The following references teaches extending community attributes transported in BGP messages.
Vasseur et al. (Pub. No.: US 20060227723 A1), abstract and fig. 4.
Zhang (Pub. No.: US 20130132542 A1), paragraph [0025].
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABDULKADER M ALRIYASHI whose telephone number is (313)446-6551. The examiner can normally be reached Monday - Friday, 8AM - 5PM Alt, Friday, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOON HWANG can be reached on (571)272-4036. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Abdulkader M Alriyashi/Primary Examiner, Art Unit 2447                                                                                                                                                                                                        11/19/2022